 1   Richard B. Mazer SBN: 49632
 2
     Law Office of Richard B. Mazer
     99 Divisadero St.
 3   San Francisco, CA 94117
     Tel: 415 621 4100
 4

 5   William L. Osterhoudt SBN 43021
     Law Offices of William L. Osterhoudt
 6   135 Belvedere Street
     San Francisco, CA 94117
 7
     Tel (415 664-4600
     Fax: (415) 664-4691
 8
     Email Osterhoudt@aol.com

 9
     Attorneys for Defendant
     Willie D. Johnson
10

11                           IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15

16   WILLIE D. JOHNSON,
                                         Petitioner,   C 98-4043 SI
17                  v.
                                                       DEATH PENALTY CASE
18   RON DAVIS, Warden, San Quentin State
     Prison,                                           PETITION FOR AND WRIT OF HABEAS
19
                                                       CORPUS AD TESTIFICANDUM
20                                                     DATE: August 19, 2019
                                      Respondent,
                                                       TIME:9:00a.m.
21
                                                       COURTROOM OF THE
22
                                                       HONORABLE SUSAN ILLSTON
23

24

25          PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFCANDUM
26
        To the Honorable Susan Illston, United States District Judge of the United States District
27

28
     Court for the Northern District of California:



     PETITION FOR AND WRIT OF HABEAS CORPUS AD TESTIFICANDUM
 1      Petitioner respectfully petitions the Court to issue a Writ of Habeas Corpus Ad Testificandum
 2
     for the prisoner Willie D. Johnson, whose place of custody and jailor are set forth in the
 3
     requested Writ, attached hereto, and your petitioner avers that the prisoner is required to appear
 4

 5
     in the above-entitled matter in this Court August 19, 2019 at 9:00 a.m., and therefore petitioner

 6   requests that this Court issue the Writ as presented.
 7
        This is a 28 U.S.C. section 2254 habeas corpus action filed in 1998, by California capital
 8

 9
     inmate Willie Darnell Johnson, challenging his Contra Costa County conviction and death

10   sentence for first degree murder, attempted murder, and related offenses, with special
11
     circumstances. The Court has set August 19, 2019 at 9:00am for argument on Claim I, that
12
     Petitioner is actually innocent of the offenses for which he was convicted in 1987. Petitioner’s
13
     presence at that hearing is necessary to a fair determination of the issues at the hearing. He is
14

15   confined at San Quentin Prison, San Quentin, California.

16
        Should the Court issue this Order, representatives to the warden of San Quentin are instructed
17
     to transport Willie D. Johnson from San Quentin State Prison on or before August 19, 2019 at
18

19   9:00a.m., for the duration of the hearing for access to the U.S. Courthouse/Federal Building, to

20   United States District Court for the Northern District of California, 450 Golden Gate Ave.,
21
     Courtroom 1-17th Floor, San Francisco, CA, 94102, the Honorable Susan Illston, presiding.
22

23      Dated: August 5, 2019                      Respectfully Submitted,

24
                                                   __________/s/_______________
25                                                 RICHARD B. MAZER
                                                   Attorney for Defendant,
26
                                                   WILLIE D. JOHNSON
27

28
                                                   2


     PETITION FOR AND WRIT OF HABEAS CORPUS AD TESTIFICANDUM
 1                                   _________/s/_________________
 2
                                     WILLIAM L. OSTERHOUDT

 3                                   Attorney for Defendant,
                                     WILLIE D. JOHNSON
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                 3
28




     PETITION FOR AND WRIT OF HABEAS CORPUS AD TESTIFICANDUM
 1   PETITION FOR AND WRIT OF HABEAS CORPUS AD TESTIFICANDUM
 2
            To: Ron Davis, Warden, San Quentin State Prison
 3

 4

 5   GREETINGS

 6          WE COMMAND that on August 19, 2019, you have and produce the body of Willie
 7
     Darnell Johnson, in your custody in the above-referenced institution, before the United States
 8
     District Court in and before the Northern District of California, in the Courtroom of Judge
 9
     Illston, Courtroom 1 – 17th Floor, 450 Golden Gate Avenue, San Francisco, CA, 94102, so Willie
10

11   Darnell Johnson may then and there appear for a hearing in the above-captioned case at 9:00a.m.

12   on August 19, 2019
13

14

15                  8
     Dated: August_____, 2019             CLERK
                                          UNITED STATES DISTRICT COURTY
16
                                          NORTHERN DISTRICT OF CALIFORNIA
17
                                          _______________________________
18                                        DEPUTY CLERK
19

20

21

22

23

24

25

26

27

28




     PETITION FOR AND WRIT OF HABEAS CORPUS AD TESTIFICANDUM
